Citation Nr: 1608295	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1971 to June 1973 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Seattle, Washington, which increased the disability rating of the Veteran's posttraumatic stress disorder (PTSD) from 30 percent to 50 percent.  The Veteran appealed the assigned rating in this decision and the matter was previously before the Board in October 2012 and June 2014.  In October 2012, the Board determined that a claim of entitlement to a TDIU was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the June 2014 decision, the Board increased the rating for the Veteran's PTSD to 70 percent disabling, and remanded the claim of entitlement to a TDIU for additional evidentiary and procedural development.  The Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Agency of Original Jurisdiction (AOJ) for the Veteran's claim is the RO in Winston-Salem, North Carolina.   


FINDING OF FACT

After resolving all doubt in the Veteran's favor, he is unable to secure or follow gainful employment as a result of his service-connected PTSD disability.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, and the record as a whole, has indicated that he is unemployable due to his service-connected PTSD disability.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is only service-connected for PTSD, which is rated as 70 percent disabling.  This rating meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of this service-connected disability. 

The lay statements of record contend that he is not able to work due to his PTSD signs and symptoms.  While several of the records discussed below stem from a period prior to the present appeal period, they are instructive in showing the Veteran's work history and his level of education.  For example, in a December 2006 application for compensation and pension for service connection for PTSD, the Veteran indicated that his education level included completing two years of college and that he was not employed at that time.  

In a January 2015 statement, the Veteran's wife recounted his work history, including his last working day.  She stated that he was a welder.  She indicated that although the Veteran retired early, it was not because he wanted to retire.  Rather, the Veteran retired because he was unable to perform the rigors of work because of his health.  She indicated that he worked by himself during his last welding job.  She stated that she believed that he was unemployable.  

A February 2015 letter from the Veteran's previous employer shows that he was employed as a welder until April 2013, at which time he became too ill to work.  The employer indicated that the illness was not related to his job and that he was diligent and professional at work.  

Private treatment records also show his employment history.  In a July 2006 psychiatric clinic new patient assessment report, he was noted to have worked at a fabric mill for one year and as a welder and construction worker for 26 years until July 2006.  Similar work history was noted in an August 2006 private psychiatric evaluation.  

In a July 2009 letter, a private doctor recounted the Veteran's PTSD signs and symptoms and assigned a Global Assessment of Functioning (GAF) score of 40 for his psychiatric symptoms pursuant to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  GAF was a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A score of 40 on the GAF scale connotes some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  This private doctor stated that the Veteran was unable to sustain work relationships because of his service-connected PTSD.  Thus, the doctor concluded that he was permanently and totally disabled and unemployable.  

The claims file also includes several VA examination reports in connection to his claim for service connection for PTSD and later claims for an increased rating for this disability that address his work history and the impact of this disability on his ability to work.  Specifically, in a November 2007 VA examination report, he was noted as working as a welder and a construction worker for the previous seven years.  The examiner noted that he seemed to be able to do his job well at that time but that he had anxiety and sleep problems, which affected his work.  

Similarly, in a December 2007 VA examination report, the Veteran was shown to have attended welding school.  The examiner stated that he was employed full time as a welder, and that he had been performing this type of work for over 20 years.  Additionally, in a September 2009 VA examination report, the examiner noted that the Veteran was a welder but that he had been unemployed for less than one year.  The Veteran indicated that he was laid off from his previous employment; however, he did not state that he was unemployed due to his PTSD symptoms.  The examiner noted that he had some difficulty with work due to fatigue and concentration difficulties; however, he told the examiner that he would be able to work if a job became available.  The Board notes that the November 2007 and December 2007 VA examinations occurred prior to the appeal period for the Veteran's TDIU claim.  

Following the Board's June 2014 remand directives, the Veteran underwent a VA examination in October 2014 to determine the impact of his PTSD on his employment ability.  After a thorough examination, including conducting an in-person interview and reviewing his pertinent records, the examiner concluded that his PTSD symptoms could moderately impact him in both a physical and sedentary occupational setting; however, he could potentially work in a sedentary occupational setting that did not involve him being around a lot of people.  The examiner noted that the Veteran was not able to communicate his feelings and concerns, which has definitely had an impact on his employment.  She noted that he was quiet and non-communicative most of the time.  He was also having difficulty completing tasks at his previous work.  Talking to himself, having poor sleep, and not being able to focus or concentrate also had an impact on his employment.  The examiner noted that all of these impairments were the result of his service-connected PTSD.  Furthermore, she indicated that he had memory problems, but she was unable to ascertain the extent of these problems.  

In light of this evidence, and after affording the Veteran the benefit of the doubt, the Board finds that he is unable to secure or follow gainful employment as a result of his service-connected PTSD.  Specifically, the Board notes that the record includes at least one medical evaluation that indicates significant overall impairment due to PTSD symptoms, as shown by a GAF score of 40.  Moreover, the medical evidence of record is at least in equipoise in showing that his PTSD precludes him from gainful employment, as shown by the July 2009 private doctor's opinion compared to the opinions of the September 2009 and June 2014 VA examiners.  

The Board finds it significant that, although he has completed two years of college, the Veteran has had a working history of being a welder for over 25 years.  Working in one field for such a long period of time limits his ability to find employment in other occupational fields.  Furthermore, although the October 2014 VA examiner concluded that he could potentially work in a sedentary occupational setting if it did not involve him being around a lot of people, the record shows that his previous employment as a welder did not involve being around many people.  Specifically, the January 2015 statement from the Veteran's wife showed that he worked by himself at his last welding job, but that he was unable to continue working due to his psychological symptoms.  

Given these reasons, and after resolving all doubt in the Veteran's favor, the Board finds that his service-connected PTSD symptoms prevent him from being able to secure or follow gainful employment.  Thus the claim of entitlement to a TDIU must be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to a TDIU.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


